Exhibit 10.6

UNITED STATES OF AMERICA

BEFORE THE

BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM

WASHINGTON, D.C.

STATE OF GEORGIA

DEPARTMENT OF BANKING AND FINANCE

ATLANTA. GEORGIA

 

Written Agreement by and among

      

Docket No. 09-059-WA/RB-HC

SECURITY BANK CORPORATION

    

Macon, Georgia

    

SECURITY INTERIM HOLDING CORPORATION

    

Macon, Georgia

    

FEDERAL RESERVE BANK OF ATLANTA

    

Atlanta, Georgia

    

and

    

BANKING COMMISSIONER OF THE STATE OF GEORGIA

    

Atlanta, Georgia

    

WHEREAS, Security Bank Corporation and Security Interim Holding Corporation
(collectively, the “Companies”), each of Macon, Georgia, registered bank holding
companies, own and control Security Bank of Gwinnett County, Suwanee, Georgia,
Security Bank of North Fulton, Alpharetta, Georgia, Security Bank of North
Metro, Woodstock, Georgia, Security Bank of Bibb County, Macon, Georgia,
Security Bank of Houston County, Perry, Georgia, and Security Bank of Jones
County, Gray, Georgia, each a state nonmember bank (collectively, the
“Subsidiary Banks”), and various nonbank subsidiaries.



--------------------------------------------------------------------------------

WHEREAS, the Companies provide certain services and support to the Subsidiary
Banks, including but not limited to, in the areas of risk management, credit
administration, deposit operations, and liquidity and funds management;

WHEREAS, it is the common goal of the Companies, the Federal Reserve Bank of
Atlanta (the “Reserve Bank”), and the Banking Commissioner of the State of
Georgia (the “Commissioner”) to maintain the financial soundness of the
Companies so that the Companies may serve as a source of strength to the
Subsidiary Banks;

WHEREAS, the Companies, the Reserve Bank, and the Commissioner have mutually
agreed to enter into this Written Agreement (the “Agreement”); and

WHEREAS, on May 6th, 2009, the boards of directors of the Companies, at duly
constituted meetings, adopted resolutions authorizing and directing Alford C.
Bridges to enter into this Agreement on behalf of the Companies, and consenting
to compliance with each and every provision of this Agreement by the Companies
and their institution-affiliated parties, as defined in sections 3(u) and
8(b)(3) of the Federal Deposit Insurance Act, as amended (the “FDI Act”) (12
U.S.C. §§ 1813(u) and l818(b)(3)).

NOW, THEREFORE, the Companies, the Reserve Bank, and the Commissioner agree as
follows:

Risk Management

1. Within 60 days of this Agreement, the Companies shall submit to the Reserve
Bank and Commissioner an acceptable written plan to strengthen risk management
practices and assist the Subsidiary Banks in meeting the requirements of
supervisory actions imposed on the Subsidiary Banks by their federal or state
regulator. The plan shall, at a minimum, address, consider, and include:

 

2



--------------------------------------------------------------------------------

(a) The Companies’ obligation to utilize their financial and managerial
resources to assist the Subsidiary Banks in functioning in a safe and sound
manner pursuant to Regulation Y of the Board of Governors of the Federal Reserve
System (the “Board of Governors”) (12 C.F.R. § 225.4);

(b) a formal enterprise risk management evaluation;

(c) an updated internal audit risk assessment;

(d) a comprehensive issues tracking system that reports material issues,
corrective actions to take to address issues, timetables for completion of
corrective actions, and identification of individuals responsible for ensuring
corrective actions are completed and fully implemented; and

(e) management of liquidity positions and funds management practices.

Dividends and Distributions

2. (a) The Companies shall not declare or pay any dividends without the prior
written approval of the Reserve Bank, the Director of the Division of Banking
Supervision and Regulation of the Board of Governors (the “Director”), and the
Commissioner.

(b) The Companies shall not directly or indirectly take dividends or any other
form of payment representing a reduction in capital from the Subsidiary Banks
without the prior written approval of the Reserve Bank and the Commissioner.

(c) The Companies and their nonbank subsidiaries shall not make any
distributions of interest, principal, or other sums on subordinated debentures
or trust preferred securities without the prior written approval of the Reserve
Bank, the Director, and the Commissioner.

 

3



--------------------------------------------------------------------------------

(d) All requests for prior approval shall be received by the Reserve Bank and
the Commissioner at least 30 days prior to the proposed dividend declaration
date, proposed distribution on subordinated debentures, and required notice of
deferral on trust preferred securities. All requests shall contain, at a
minimum, current and projected information on the Companies’ capital, earnings,
and cash flow; the Subsidiary Banks’ capital, asset quality, earnings, and ALLL;
and identification of the sources of funds for the proposed payment or
distribution. For requests to declare or pay dividends, the Companies must also
demonstrate that the requested declaration or payment of dividends is consistent
with the Board of Governors’ Policy Statement on the Payment of Cash Dividends
by State Member Banks and Bank holding Companies, dated November 14, 1985
(Federal Reserve Regulatory Service, 4-877 at page 4-323), and the Georgia
Department of Banking and Finance Statement of Policies.

Debt and Stock Redemption

3. (a) The Companies and any nonbank subsidiary shall not, directly or
indirectly, incur, increase, or guarantee any debt without the prior written
approval of the Reserve Bank and the Commissioner. All requests for prior
written approval shall contain, but not be limited to, a statement regarding the
purpose of the debt, the terms of the debt, and the planned source(s) for debt
repayment, and an analysis of the cash flow resources available to meet such
debt repayment.

(b) The Companies shall not, directly or indirectly, purchase or redeem any
shares of their stock without the prior written approval of the Reserve Bank and
the Commissioner.

 

4



--------------------------------------------------------------------------------

Capital Plan

4. Within 60 days of this Agreement, the Companies shall submit to the Reserve
Bank and the Commissioner an acceptable written plan to maintain sufficient
capital at the Companies, on a consolidated basis, and at each of the Subsidiary
Banks, as separate legal entities on a stand-alone basis. The plan shall, at a
minimum, address, consider, and include:

(a) The consolidated organization’s and the Subsidiary Banks’ current and future
capital requirements, including compliance with the Capital Adequacy Guidelines
for Bank Holding Companies: Risk-Based Measure and Tier 1 Leverage Measure.
Appendices A and D of Regulation Y of the Board of Governors (12 C.F.R. Part
225, App. A and D), and the applicable capital adequacy guidelines for the
Subsidiary Banks issued by the Subsidiary Banks’ federal regulator:

(b) the adequacy of the Subsidiary Banks’ capital, taking into account the
volume of classified credits, concentrations of credit, allowance for loan and
lease losses (“ALLL”), current and projected asset growth, and projected
retained earnings;

(c) the source and timing of additional funds to fulfill the consolidated
organization’s and the Subsidiary Banks’ future capital requirements;

(d) supervisory requests for additional capital at the Subsidiary Banks or the
requirements of any supervisory action imposed on the Subsidiary Banks by their
federal or state regulator; and

(e) the requirements of section 225.4(a) of Regulation Y of the Board of
Governors (12 C.F.R. § 225.4(a)) that the Companies serve as a source of
strength to the Subsidiary Banks.

 

5



--------------------------------------------------------------------------------

5. The Companies shall notify the Reserve Bank and the Commissioner, in writing,
no more than 30 days after the end of any quarter in which the consolidated
organization’s or any Subsidiary Bank’s capital ratio (total risk-based, Tier 1,
or leverage) falls below the plan’s minimum ratios. Together with the
notification, the Companies shall submit an acceptable capital plan that details
the steps the Companies will take to increase the consolidated organization’s or
the Subsidiary Bank’s capital ratios to or above the plan’s minimums.

Intercorporate Payments

6. As of the date of this Agreement, the Companies shall not: (1) increase any
current fee charged to the Subsidiary Banks; or (ii) impose, levy or, in any
other manner, charge the Subsidiary Banks any new fees without the prior written
approval of the Reserve Bank. All requests for prior approval shall be received
by the Reserve Bank at least 30 days prior to the proposed effective date of the
change and shall be accompanied by documentation adequate to provide the Reserve
Bank with the details of each proposed increase or new fee, including a
description of the type of services to be rendered and proposed benefits to the
Subsidiary Banks.

Compliance with Laws and Regulations

7. (a) in appointing any new director or senior executive officer, or changing
the responsibilities of any senior executive officer so that the officer would
assume a different senior executive officer position, the Companies shall comply
with the notice provisions of section 32 of the FDI Act (12 U.S.C. § 1831i) and
Subpart H of Regulation Y of the Board of Governors (12 C.F.R. §§ 225.71
et seq.), and also provide written notice to the Commissioner.

(b) The Companies shall comply with the restrictions on indemnification and
severance payments of section 18(k) of the FDI Act (12 U.S.C. § 1828(k)) and
Part 359 of the Federal Deposit Insurance Corporation’s regulations (12 C.F.R.
Part 359).

 

6



--------------------------------------------------------------------------------

Progress Reports

8. Within 30 days after the end of each calendar quarter following the date of
this Agreement, the boards of directors of the Companies shall submit to the
Reserve Bank and the Commissioner written progress reports detailing the form
and manner of all actions taken to secure compliance with the provisions of this
Agreement and the results thereof, and a parent company only balance sheet,
income statement, and, as applicable, a report of changes in stockholders’
equity.

Approval and Implementation of Plans

9. (a) The Companies shall submit written plans that are acceptable to the
Reserve Bank and the Commissioner within the applicable time periods set forth
in paragraphs 1 and 4 of this Agreement.

(b) Within 10 days of approval by the Reserve Bank and the Commissioner, the
Companies shall adopt the approved plans. Upon adoption, the Companies shall
promptly implement the approved plans and thereafter fully comply with them.

(c) During the term of this Agreement, the approved plans shall not be amended
or rescinded without the prior written approval of the Reserve Bank and the
Commissioner.

Communications

10. All communications regarding this Agreement shall be sent to:

 

  (a) Mr. Robert D. Hawkins

Assistant Vice President

Federal Reserve Bank of Atlanta

1000 Peachtree Street, N.E.

Atlanta, Georgia 30309-4470

 

7



--------------------------------------------------------------------------------

  (b) Mr. Robert M. Braswell

Commissioner

Georgia Department of Banking and Finance

2990 Brandywine Road, Suite 200

Atlanta, GA 30341

 

  (c) Alford C. Bridges

Chairman of the Board

Security Bank Corporation

Security Interim Holding Corporation

4219 Forsyth Road

P.O. Box 4748

Macon, Georgia 31210

Miscellaneous

11. Notwithstanding any provision of this Agreement, the Reserve Bank and the
Commissioner may, in their sole discretion, grant written extensions of time to
the Companies to comply with any provision of this Agreement.

12. The provisions of this Agreement shall be binding upon the Companies and
their institution-affiliated parties, in their capacities as such, and their
successors and assigns.

13. Each provision of this Agreement shall remain effective and enforceable
until stayed, modified, terminated, or suspended in writing by the Reserve Bank
and the Commissioner.

14. The provisions of this Agreement shall not bar, estop, or otherwise prevent
the Board of Governors, the Reserve Bank, the Commissioner, or any other federal
or state agency from taking any other action affecting the Companies, the
Subsidiary Banks, any nonbank subsidiary of the Companies, or any of their
current or former institution-affiliated parties and their successors and
assigns.

 

8



--------------------------------------------------------------------------------

15. Pursuant to section 50 of the FDI Act (12 U.S.C. § 1831aa), this Agreement
is enforceable by the Board of Governors under section 8 of the FDI Act (12
U.S.C. § 1818) and by the Commissioner pursuant to the Official Code of Georgia
Annotated § 7-1-91.

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the 6th day of May, 2009.

 

SECURITY BANK CORPORATION     FEDERAL RESERVE BANK OF ATLANTA By:  

/s/ Alford C. Bridges

    By:  

/s/ Robert D. Hawkins

  Alford C. Bridges       Robert D. Hawkins   Chairman of the Board      
Assistant Vice President SECURITY INTERIM HOLDING CORPORATION     BANKING
COMMISSIONER OF THE STATE OF GEORGIA By:  

/s/ Alford C. Bridges

    By:  

/s/ Robert M. Braswell

  Alford C. Bridges       Robert M. Braswell LOGO [g23080ex106_p9.jpg]  
Chairman of the Board       Commissioner

 

9